15‐1018 
     Williams v. Annucci 

 1

 2                                  In the
 3             United States Court of Appeals
 4                          For the Second Circuit
 5                                  ________ 
 6                                         
 7                            AUGUST TERM, 2017 
 8                                         
 9                         ARGUED: OCTOBER 11, 2017 
10                           DECIDED: JULY 10, 2018 
11                                         
12                                No. 15‐1018 
13                                         
14               DEANDRE WILLIAMS, A/K/A DAVID WILLIAMS, 
15                             Plaintiff‐Appellant, 
16                                         
17                                       v. 
18                                         
19       ANTHONY J. ANNUCCI, Commissioner of NYS Department of 
20      Corrections and Community Supervision, CHERYL V. MORRIS, 
21        Director, Ministerial, Family and Volunteer Services, NYS 
22     Department of Corrections and Community Supervision, OMEGA 
23      ALSTON, Assistant Director, Ministerial, Family and Volunteer 
24           Services, Department of Corrections and Community 
25   Supervision, D. ROCK, Superintendent, Upstate Correctional Facility, 
26      M. LIRA, Deputy Superintendent, Upstate Correctional Facility, 
27    TIMOTHY C. HAWK, Chaplain, Upstate Correctional Facility, a/k/a J. 
28             HAWK, DON HAUG, Food Administrator, Upstate 
29    Correctional Facility, KAREN BELLAMY, Director, Inmate Grievance 
30       Program, NYS Department of Corrections and Community 
31   Supervision, KENNETH S. PERLMAN, Deputy Commissioner, Program 
32        Services, NYS Department of Correctional Services, ALEC 
33       FRIEDMANN, Jewish Chaplain, Upstate Correctional Facility, 
     2                                                                       No. 15‐1018  

 1                             Defendants‐Appellees.1 
 2                                   ________ 
 3                                        
 4                Appeal from the United States District Court 
 5                    for the Northern District of New York. 
 6     No. 11 Civ. 379 – Norman A. Mordue, Judge, Therese Wiley Dancks, 
 7                               Magistrate Judge. 
 8                                   ________ 
 9                                        
10   Before: WALKER, POOLER, Circuit Judges, and CRAWFORD, District 
11   Judge.2 
12                                   ________ 
13    

14            Plaintiff‐Appellant  DeAndre  Williams  appeals  from  a 

15   memorandum  and  order  of  the  United  States  District  Court  for  the 

16   Northern  District  of  New  York  (Mordue,  J.).  The  district  court, 

17   adopting the recommendation of the magistrate judge (Dancks, M.J.), 

18   granted summary judgment to the defendants, various officials of the 

19   New  York  State  Department  of  Corrections  and  Community 

20   Supervision (“DOC”), on Williams’s claim that the DOC’s policy of 

21   not accommodating the dietary restrictions imposed by his Nazarite 

22   Jewish  faith  violated  the  Religious  Land  Use  and  Institutionalized 

23   Persons  Act  of  2000  (RLUIPA).  The  district  court,  adopting  the 

24   reasoning  of  the  magistrate  judge,  denied  Williams’s  request  for  a 



           The  Clerk  of  the  Court  is  directed  to  amend  the  caption  as  set  forth 
          1

     above.  
        2 Judge Geoffrey W. Crawford, of the United States District Court for the 

     District of Vermont, sitting by designation.   
     3                                                              No. 15‐1018  

 1   permanent  injunction  because  it  found  that,  assuming  Williams’s 

 2   beliefs  were  “sincerely  held”  and  “substantially  burdened”  by  the 

 3   DOC’s  policy,  the  DOC’s  refusal  to  modify  the  menu  for  Williams 

 4   furthered  a  compelling  state  interest  in  minimizing  costs  and 

 5   administrative  burdens,  and  the  DOC’s  policy  constituted  the  least 

 6   restrictive means of furthering those interests. Special App’x 45–47.   


 7         We conclude that the district court erred in granting summary 

 8   judgment to the DOC because, in the wake of the Supreme Court’s 

 9   decision in Holt v. Hobbs, 135 S. Ct. 853 (2015), it failed to appreciate 

10   the  substantial  showing  that  the  government  must  make  to  justify 

11   burdening  an  individual  plaintiff’s  practice  of  a  sincerely  held 

12   religious  belief.  We  therefore  VACATE  the  district  court’s  grant  of 

13   summary  judgment  on  Williams’s  claim  for  injunctive  relief  under 

14   RLUIPA, and REMAND for further proceedings consistent with this 

15   opinion.  The  DOC’s  motion  to  vacate  the  judgment  and  remand  is 

16   DENIED as moot.  

17                                   ________ 
18                                         
19                       RAJEEV  MUTTREJA,  (Meir  Feder,  Lauren  Pardee 
20                       Ruben, on the brief), Jones Day, New York, NY, for 
21                       Plaintiff‐Appellant. 

22                       ZAINAB  A.  CHAUDHRY  (Andrew  D.  Bing,  Barbara 
23                       D.  Underwood,  on  the  brief),  for  Barbara  D. 
24                       Underwood, Attorney General of the State of New 
25                       York, New York, NY, for Defendants‐Appellees. 
     4                                                               No. 15‐1018  

 1                                     ________ 
 2    
 3   JOHN M. WALKER, JR., Circuit Judge: 


 4          Plaintiff‐Appellant  DeAndre  Williams  appeals  from  a 

 5   memorandum  and  order  of  the  United  States  District  Court  for  the 

 6   Northern  District  of  New  York  (Mordue,  J.).  The  district  court, 

 7   adopting the recommendation of the magistrate judge (Dancks, M.J.), 

 8   granted summary judgment to the defendants, various officials of the 

 9   New York State Department of Corrections (“DOC”), on Williams’s 

10   claim  that  the  DOC’s  policy  of  not  accommodating  the  dietary 

11   restrictions  imposed  by  his  Nazarite  Jewish  faith  violated  the 

12   Religious  Land  Use  and  Institutionalized  Persons  Act  of  2000 

13   (RLUIPA). The district court, adopting the reasoning of the magistrate 

14   judge, denied Williams’s request for a permanent injunction because 

15   it found that, assuming Williams’s beliefs were “sincerely held” and 

16   “substantially burdened” by the DOC’s policy, the DOC’s refusal to 

17   modify the menu for Williams furthered a compelling state interest in 

18   minimizing costs and administrative burdens, and the DOC’s policy 

19   constituted  the  least  restrictive  means  of  furthering  those  interests. 

20   Special App’x 45–47.   


21          We conclude that the district court erred in granting summary 

22   judgment to the DOC because it failed to appreciate, in the wake of 

23   the Supreme Court’s decision in Holt v. Hobbs, 135 S. Ct. 853 (2015), 
     5                                                              No. 15‐1018  

 1   the  substantial  showing  that  the  government  must  make  to  justify 

 2   burdening  an  individual  plaintiff’s  practice  of  a  sincerely  held 

 3   religious  belief.  We  therefore  VACATE  the  district  court’s  grant  of 

 4   summary  judgment  on  Williams’s  claim  for  injunctive  relief  under 

 5   RLUIPA, and REMAND for further proceedings consistent with this 

 6   opinion.  The  DOC’s  motion  to  vacate  the  judgment  and  remand  is 

 7   DENIED as moot.  


 8                               BACKGROUND 


 9         Plaintiff‐Appellant DeAndre Williams is a practicing Nazarite 

10   Jew and a prisoner of the New York State DOC. As part of his faith, 

11   Williams believes he must consume a grape‐free, egg‐free, vegetarian 

12   diet that is also kosher. Williams also has a dairy intolerance.  


13         At the time this appeal was filed, the DOC prepared meals for 

14   inmates in two steps: first, it processed food at a central production 

15   center; then, it shipped that food to each prison facility where meals 

16   were prepared and served to inmates. The DOC makes two different 

17   menus  available  to  prisoners:  the  general  confinement  menu 

18   (“GCM”), and the Cold Alternative Diet (“CAD”). The GCM meals, 

19   which are not certified kosher, include an entrée, side dishes, and a 

20   beverage. Many items on this menu include meat, dairy, or grapes. 

21   The  DOC  also  typically  offers  an  alternative  entrée  that  does  not 

22   contain meat, but that may contain dairy or grape products. The CAD 
     6                                                               No. 15‐1018  

 1   menu, on the other hand, provides kosher food, but it includes meat, 

 2   dairy, and grapes.   


 3          The DOC allows inmates to submit requests to substitute food 

 4   for medical reasons, which the DOC then reviews on a case‐by‐case 

 5   basis. The DOC generally does not permit substitutions for religious 

 6   reasons.  Instead,  the  DOC’s  policy  is  to  advise  inmates  to  “refrain 

 7   from eating those food items which are contrary to [their] religious 

 8   beliefs.” App’x 250.   


 9          The DOC accommodates Williams’s dairy allergy, but often in 

10   ways that conflict with his religion’s requirements. For example, the 

11   DOC frequently replaces Williams’s cream cheese with grape jelly or 

12   his  cheese  with  meat.  As  a  result,  Williams  cannot  eat  much  of  the 

13   food the  DOC offers him. His diet is largely confined to hot cereal, 

14   bread, fruit, vegetables, soup, and peanut butter. Sometimes he tries 

15   to  trade  the  food  he  cannot  eat  with  other  inmates,  even  though 

16   trading food is discouraged.  


17          Since 2002, Williams has filed multiple grievances based on the 

18   DOC’s refusal to accommodate his religiously required diet. Over the 

19   years,  he  has  asked  for  a  variety  of  accommodations,  including 

20   transferring him to a facility that serves full kosher meals, providing 

21   him  with  a  kosher  vegetarian  meal  that  does  not  include  grapes, 

22   replacing  the  items  he  cannot  eat  with  other  items  on  the  CAD,  or 
     7                                                                No. 15‐1018  

 1   removing the items he cannot eat from his tray.3 These requests were 

 2   denied in accordance with the DOC’s policy regarding religious diets.  


 3            In  April  2011,  Williams,  acting  pro  se,  brought  this  action. 

 4   Williams  alleged  that  the  DOC  violated  his  rights  under  the  First 

 5   Amendment and RLUIPA by refusing to accommodate his religious 

 6   dietary restrictions, and he sought an injunction ordering the DOC to 

 7   provide him with the meals his religion required. The district court 

 8   denied Williams’s motion for a preliminary injunction in March 2012, 

 9   but denied the DOC’s motion to dismiss the following February.   


10            In May 2014, the DOC moved for summary judgment, arguing 

11   that  it  had  a  compelling  interest  in  controlling  costs  and  avoiding 

12   administrative  burdens.  By  way  of  support,  the  DOC  proffered  a 

13   sworn  declaration  from  Robert  Schattinger,  the  DOC’s  Director  of 

14   Correctional Food and Nutritional Services. Schattinger claimed that 

15   the  DOC’s  experience  with  a  kosher  food  line  at  its  Green  Haven 

16   facility  had  taught  it  that  running  such  a  program  is  “extremely 

17   expensive and administratively burdensome” and that such a service 

18   “[could]  not  be  provided”  statewide.  App’x  392.  The  declaration 

19   stated that “maintaining the integrity of kosher [food] at the facility 

20   level is problematic.” Id. To make kosher meals available to inmates 



           To Williams, it is important that an item he cannot eat be removed from 
          3

     his tray because if it seeps onto other acceptable items it contaminates them.  
     8                                                               No. 15‐1018  

 1   statewide,  Schattinger  anticipated  that  the  DOC  would  have  to 

 2   prepare  meals  at  a  kosher  site,  seal  them,  and  ship  them  to  each 

 3   facility, which would require purchasing new equipment and hiring 

 4   more staff. Additionally, Schattinger anticipated that extra time and 

 5   energy  would  be  required  to  figure  out  how  to  provide  inmates 

 6   adequate nutrition in a menu without meat. Due to these “fiscal and 

 7   practical considerations,” Schattinger declared, “the Department has 

 8   determined  that  a  [kosher  vegetarian]  menu  will  not  be  provided,” 

 9   since doing so is “not financially or administratively feasible.” App’x 

10   392–93. 


11          The district court assigned the motion for summary judgment 

12   to a magistrate judge. The magistrate judge determined that there was 

13   no dispute that Williams’s religious beliefs were “sincerely held” and 

14   that those beliefs were “substantially burdened” by the DOC’s policy. 

15   Special  App’x  45–47.  Nevertheless,  the  magistrate  judge  found  that 

16   the  DOC’s  refusal  to  modify  the  menu  for  Williams  furthered  a 

17   compelling  state  interest  in  minimizing  costs  and  administrative 

18   burdens and was the least restrictive way of furthering those interests. 

19   The magistrate judge thus recommended that the district court grant 

20   summary  judgment  to  the  DOC.  Shortly  before  the  district  court 

21   decided the motion, the Supreme Court handed down Holt v. Hobbs, 

22   135  S.  Ct.  853  (2015),  clarifying  the  standard  applicable  to  RLUIPA 

23   claims. The district court adopted the magistrate’s recommendation 
     9                                                              No. 15‐1018  

 1   and  entered  summary  judgment  for  the  DOC  without  considering 

 2   Holt. Williams timely appealed.  


 3          After the district court granted summary judgment, the DOC 

 4   reported  that  it  had  made  significant  changes  to  its  kosher  meal 

 5   program. In fact, the day after the DOC’s brief was due in this appeal, 

 6   the facility where Williams was then housed adopted a new kosher 

 7   menu. The new menu is a largely vegetarian diet, with meat served 

 8   twice per week and eggs once per week. The new meals are prepared 

 9   at  a  kosher  facility  and  prepackaged  with  a  clear  plastic  lid  and 

10   double‐wrapping. That packaging gives the DOC greater capability 

11   to  make  kosher‐compliant  substitutions  on  a  case‐by‐case  basis. 

12   Williams,  however,  was  transferred  to  a  facility  that  does  not 

13   participate  in  the  new  menu  program.  Regardless,  even  this  new 

14   menu includes items he cannot eat, and he has said that he will not 

15   elect to adopt it.  


16          In November 2015, we appointed pro bono counsel for Williams 

17   to brief the issue of “whether summary judgment was warranted on 

18   Appellant’s claim for injunctive relief (a nutritionally adequate diet 

19   compliant  with  his  religious  beliefs)  under  the  Religious  Land  Use 

20   and  Institutionalized  Persons  Act.”  Mot.  Order,  Williams  v.  Fischer, 

21   No. 15‐1018 (2d Cir. Nov. 4, 2015), ECF No. 55.  
     10                                                           No. 15‐1018  

 1                                DISCUSSION 


 2         Williams  argues  on  appeal  that  the  district  court  erred  in 

 3   granting  summary  judgment  to  the  DOC  because  the  district  court 

 4   misunderstood, post‐Holt, the extent to which the DOC’s evidence of 

 5   a  compelling  interest  and  least  restrictive  alternatives  must  be 

 6   particularized  to  adequately  respond  to  Williams’s  specific  request 

 7   for accommodations.  


 8         “We review a grant of summary judgment de novo, examining 

 9   the evidence in the light most favorable to, and drawing all inferences 

10   in favor of, the non‐movant.” Sheppard v. Beerman, 317 F.3d 351, 354 

11   (2d Cir. 2003). Summary judgment is appropriate where “there is no 

12   genuine dispute as to any material fact and the movant is entitled to 

13   judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he submissions 

14   of a pro se litigant must be construed liberally and interpreted to raise 

15   the strongest arguments that they suggest.” Triestman v. Fed. Bureau of 

16   Prisons,  470  F.3d  471,  474  (2d  Cir.  2006)  (per  curiam)  (internal 

17   quotation marks and emphasis omitted). 


18    I.   Availability of a Permanent Injunction 

19         The district court construed Williams’s complaint as seeking a 

20   permanent  mandatory  injunction,  but  concluded  that  there  was  no 

21   defendant against whom effective injunctive relief could be awarded 

22   under RLUIPA. As the DOC concedes, this was an error.  
     11                                                                  No. 15‐1018  

 1          Williams sued Brian Fischer, the Commissioner of the DOC, in 

 2   his  official  capacity.  Before  the  district  court  ruled  on  Williams’s 

 3   motion for summary judgment, Fischer retired, and Williams did not 

 4   separately sue his successor. 

 5          Fischer’s retirement had no effect on Williams’s ability to obtain 

 6   injunctive relief. It is settled that “suits against officers in their official 

 7   capacity . . . are directed at the office itself.” Tanvir v. Tanzin, No. 16‐

 8   1176, 2018 WL 3096962, at *7 n.7 (2d Cir. June 25, 2018) (as amended) 

 9   (citing  Fed.  R.  Civ.  P.  17(d)).  So,  when  a  “defendant  in  an  official 

10   capacity  suit  leaves  office,  the  successor  to  the  office  replaces  the 

11   originally named defendant.” Id.;  see  also  Fed.  R. Civ.  P. 25(d)  (“An 

12   action does not abate when a public officer who is a party in an official 

13   capacity  .  .  .  ceases  to  hold  office  while  the  action  is  pending.  The 

14   officer’s successor is automatically substituted as a party.”).  

15          Once  Fischer  retired,  his  successor,  Acting  Commissioner 

16   Anthony  Annucci,  was  “automatically  substituted”  as  a  defendant. 

17   Fed. R. Civ. P. 25(d). And it is Annucci who has the power to order 

18   that Williams be accommodated. See N.Y. Correct. Law § 112(1).  

19   II.    The Effect of Changes in DOC Policy 

20          Next, we must decide what effect, if any, the recent changes to 

21   the  DOC’s  dietary  policy  have  on  Williams’s  appeal.  The  DOC 

22   suggests that in light of these changes this case might be moot under 

23   RLUIPA’s safe harbor provision or otherwise.  
     12                                                               No. 15‐1018  

 1          “In order for a federal court to retain jurisdiction over a case, 

 2   an actual controversy must exist at all stages of review, not merely at 

 3   the time the complaint is filed.” Prins v. Coughlin, 76 F.3d 504, 506 (2d 

 4   Cir. 1996) (per curiam) (internal quotation marks omitted). “A case is 

 5   deemed moot where the problem sought to be remedied has ceased, 

 6   and where there is no reasonable expectation that the wrong will be 

 7   repeated.” Id. (internal quotation marks omitted). “[A] case becomes 

 8   moot only when it is impossible for a court to grant any effectual relief 

 9   whatever to the prevailing party.” Chevron Corp. v. Donziger, 833 F.3d 

10   74,  124  (2d  Cir.  2016)  (internal  quotation  marks  and  emphasis 

11   omitted).  RLUIPA  encourages  institutions  to  accommodate  inmate 

12   requests  by  exempting  from  liability  institutions  that  change 

13   challenged policies, exempt substantially burdened inmates, or take 

14   “any other means that eliminates the substantial burden.” 42 U.S.C. § 

15   2000cc‐3(e).  

16          First, the DOC argues that the mootness point is better resolved 

17   by the district court. The DOC relies on Lumbermens Mutual Casualty 

18   Co. v. RGIS Inventory Specialists, LLC, 356 F. App’x 452, 453–54 (2d Cir. 

19   2009), a case in which we remanded to the district court to determine 

20   whether  the  action  was  mooted  by  a  settlement  in  another  case 

21   because  “the  question  of  mootness  is,  at  least  in  part,  factual”  and 

22   “dependent . . . on the terms and circumstances of the settlement.” Id. 

23   at  454.  That  case  is  distinguishable.  Here,  the  facts  pertaining  to 
     13                                                                    No. 15‐1018  

 1   mootness  are  uncontested:  the  DOC  has  not  agreed  to  provide 

 2   Williams with his requested diet; the new menu, like the old menu, 

 3   includes items that Williams cannot eat; and the new kosher menu is 

 4   not available where Williams is currently incarcerated. No additional 

 5   factfinding is required.  

 6             In a variation of its mootness argument, the DOC argues that 

 7   we should remand without addressing the merits so the district court 

 8   can consider the new record in the first instance. The DOC’s reliance 

 9   on  Farmer  v.  Brennan,  511  U.S.  825,  846–48  (1994),  for  this  point  is 

10   misplaced,  however,  because  there  the  Supreme  Court  clarified  the 

11   Eighth Amendment standard before remanding for the district court 

12   to apply it. See id. In the “interest[] of judicial economy,” we opt to do 

13   the  same  with  regard  to  Williams’s  RLUIPA  claim.  Florez  v.  Cent. 

14   Intelligence Agency, 829 F.3d 178, 189 (2d Cir. 2016).4  

15    


           The DOC has also asked us to invoke our inherent authority to “vacate, 
           4

     set  aside  or  reverse  any  judgment,  decree,  or  order  of  a  court”  under  28 
     U.S.C.  §  2106  and  employ  our  so‐called  Jacobson  remand  procedure  by 
     remanding  the  case  to  the  district  court  to  “consider  arguments”  and 
     “weigh relevant evidence . . . in the first instance” while keeping the appeal. 
     Florez, 829 F.3d at 189; see also United States v. Jacobson, 15 F.3d 19, 21–22 (2d 
     Cir.  1994).  Because  we  conclude  that  there  are  independent  reasons  for 
     remanding to the district court, we do not separately address this issue. On 
     remand, as discussed further in Section III, infra, the district court should 
     consider the DOC’s ability to accommodate Williams in light of the recent 
     changes to DOC policy. See Farmer, 511 U.S. at 846–48 (clarifying applicable 
     standard before remanding for the district court to apply it with reference 
     to the updated factual record).  
     14                                                              No. 15‐1018  

 1   III.   RLUIPA Claim 

 2          RLUIPA  states  that  “[n]o  government  shall  impose  a 

 3   substantial burden on the religious exercise of a person residing in or 

 4   confined  to  an  institution  .  .  .  unless  the  government  demonstrates 

 5   that imposition of the burden on that person—(1) is in furtherance of 

 6   a  compelling  governmental  interest;  and  (2)  is  the  least  restrictive 

 7   means  of  furthering  that  compelling  governmental  interest.”  42 

 8   U.S.C. § 2000cc‐1(a). In practice, RLUIPA claims are evaluated under 

 9   a  burden‐shifting  framework  whereby  a  plaintiff  must  first 

10   demonstrate that the state has imposed a substantial burden on the 

11   exercise  of  her  religion;  the  burden  then  shifts  to  the  state  to 

12   demonstrate  “that  the  challenged  policy  or  action  furthered  a 

13   compelling governmental interest and was the least restrictive means 

14   of furthering that interest.” Redd v. Wright, 597 F.3d 532, 536 (2d Cir. 

15   2010).  

16          The  district  court  agreed  with  Williams  that  his  religious 

17   exercise had been substantially burdened by the DOC’s policy of not 

18   providing  him  with  religious  dietary  accommodations,  but 

19   determined that the DOC had “met the burden of showing that for 

20   financial and administrative reasons” the DOC had a compelling state 

21   interest in limiting menu options. Special App’x 56. Williams argues 

22   that  the  DOC’s  compelling  interest  showing  was  inadequate 

23   particularly in the wake of Holt.  
     15                                                                No. 15‐1018  

 1          In  Holt,  the  Supreme  Court  considered  a  Muslim  inmate’s 

 2   RLUIPA challenge to an Arkansas Department of Correction policy 

 3   that prohibited him from growing a half‐inch beard. See 135 S. Ct. at 

 4   859.  The  department  justified  its  policy  by  asserting  compelling 

 5   interests  in  (1)  stopping  the  flow  of  contraband,  and  (2)  facilitating 

 6   prisoner identification. See id. The department’s staff testified to these 

 7   concerns, but was unable to point to any actual problems that beards 

 8   had caused. See id. at 861. One official acknowledged that prisoners 

 9   could also hide contraband in clothing or the hair on their heads and 

10   could  not  explain  why  taking  photos  of  inmates  without  a  beard 

11   would not address the identification concern. See id. That official also 

12   testified that keeping track of exempt inmates’ beard length would be 

13   difficult, but he could not offer any reason why doing so would be 

14   any  more  difficult  than  tracking  the  beard  length  of  those  with 

15   medical  exemptions,  something  the  department  already  did.  See  id. 

16   Even so, the district court held that the department had sufficiently 

17   shown that banning half‐inch beards was the least restrictive means 

18   of  furthering  its  compelling  interest  in  security.  See  id.  The  Eighth 

19   Circuit affirmed. Id.  

20          The  Supreme  Court  reversed,  holding  that  the  department’s 

21   evidence did not discharge its burden to show that it had a compelling 

22   interest  in  burdening  Holt.  Id.  at  863–67.  The  Court’s  reasoning  is 

23   helpful guidance in applying RLUIPA to Williams’s case.  
     16                                                                No. 15‐1018  

 1          First,  Holt  made  it  plain  that  courts  need  not  accept  the 

 2   government’s claim that its interest is compelling on its face. See id. at 

 3   864, 866. The Court held that the district court erred in thinking that 

 4   it  was  required  to  defer  to  the  government’s  assertion  that  inmates 

 5   could  hide  contraband  in  their  beards,  a  claim  that  even  the 

 6   magistrate judge had remarked was “almost preposterous.” Id. at 861, 

 7   863–64.  The  Court  acknowledged  that  courts  should  respect  prison 

 8   officials’ expertise in “evaluating the likely effects of altering prison 

 9   rules.” Id. at 864. But because Congress passed RLUIPA “to provide 

10   very  broad  protection  for  religious  liberty,”  courts  abdicate  their 

11   responsibility to “apply RLUIPA’s rigorous standard” by deferring to 

12   the government’s “mere say‐so” without question. Id. at 859, 864, 866.  

13          Second,  evidence  of  a  policy’s  underinclusiveness  relative  to 

14   “analogous nonreligious conduct” may cast doubt on both whether 

15   the  government’s  asserted  interest  is  compelling  and  whether  that 

16   policy actually is the least restrictive means of furthering that interest. 

17   See  id.  at  866  (internal  quotation  marks  omitted).  In  Holt,  the  Court 

18   observed that the department insisted that it needed inmates to shave 

19   their beards to stop the spread of contraband and to quickly identify 

20   prisoners, but did not require them to go “bald, barefoot, or naked,” 

21   which suggested a tailoring problem—namely, that “those interests 

22   could be achieved by narrower ordinances that burdened religion to 

23   a  far  lesser  degree.”  Id.  (internal  quotation  marks  omitted);  accord 
     17                                                              No. 15‐1018  

 1   United States v. Secʹy, Fla. Depʹt of Corr., 828 F.3d 1341, 1349 (11th Cir. 

 2   2016)  (noting  that  the  lack  of  explanation  for  why  the  government 

 3   offered  special,  nonreligious  diets  at  similar  costs,  but  not  kosher 

 4   meals,  suggested  a  less  burdensome  policy  was  possible).  This 

 5   observation  was  consistent  with  previous  cases  in  which  the  Court 

 6   had  found  that  a  policy’s  underinclusiveness  suggests  that  the 

 7   proffered interest is not quite as compelling as the government claims. 

 8   See Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 

 9   547 (1993) (“[A] law cannot be regarded as protecting [a compelling 

10   interest] when it leaves appreciable damage to that supposedly vital 

11   interest  unprohibited.”  (internal  quotation  marks  and  alteration 

12   omitted)); accord Yellowbear v. Lampert, 741 F.3d 48, 60 (10th Cir. 2014) 

13   (in  which  then–Circuit  Judge  Gorsuch  wrote  that  “[a]  law’s 

14   underinclusiveness—its failure to cover significant tracts of conduct 

15   implicating the law’s animating and putatively compelling interest—

16   can raise with it the inference that the government’s claimed interest 

17   isn’t actually so compelling after all”).  

18          Third, the government’s compelling interest must be defined at 

19   an appropriately reduced level of generality—that is, the government 

20   must justify its conduct by demonstrating not just its general interest, 

21   but its particularized interest in burdening the individual plaintiff in 

22   the precise way it has chosen. See Holt, 135 S. Ct. at 863. The Court in 

23   Holt  rejected  the  government’s  “broadly  formulated”  interest  in 
     18                                                             No. 15‐1018  

 1   prison safety and security and insisted instead that the government 

 2   “demonstrate  that  the  compelling  interest  test  is  satisfied  through 

 3   application  of  the  challenged  law  to  the  person—the  particular 

 4   claimant  whose  sincere  exercise  of  religion  is  being  substantially 

 5   burdened.”  Id.  (internal  quotation  marks  and  alterations  omitted). 

 6   While  the  Court  agreed  that  the  government  had  a  compelling 

 7   interest  in  “staunching  the  flow  of  contraband  into  and  within  its 

 8   facilities,”  the  Court  rejected  the  government’s  argument  that  “this 

 9   interest would be seriously compromised by allowing an inmate to 

10   grow a ½–inch beard.” Id.  

11         With  these  principles  in  mind,  we  consider  Williams’s 

12   challenge to the DOC’s dietary policy.  

13         A. The Government’s Interest 

14         In  the  district  court,  the  DOC  justified  its  refusal  to 

15   accommodate  Williams’s  dietary  requirements  by  citing  its 

16   compelling interest in controlling costs and avoiding administrative 

17   burdens.  Neither  party  disputes  that  the  DOC  generally  has  a 

18   compelling interest in controlling costs and avoiding administrative 

19   burdens—or as another circuit has put it, an interest in “cost‐efficient 

20   food service.” See Curry v. Cal. Dep’t of Corr. & Rehab., 616 F. App’x 

21   265, 266 (9th Cir. 2015). What the parties do dispute is the specificity 

22   with which the DOC is required to make such a showing.  

23          
     19                                                               No. 15‐1018  

 1          We  first  observe  that  the  government’s  interest  in  reducing 

 2   costs is less compelling in the RLUIPA context than it is elsewhere. 

 3   That  is  because  RLUIPA  explicitly  states  that  complying  with  its 

 4   terms  “may  require  a  government  to  incur  expenses  in  its  own 

 5   operations  to  avoid  imposing  a  substantial  burden  on  religious 

 6   exercise,”  codifying  a  congressional  preference  that  prisons  incur 

 7   additional  costs  to  accommodate  inmates’  free  exercise  rights.  42 

 8   U.S.C. § 2000cc‐3(c).  

 9          Even  before  Holt,  our  circuit  insisted  that  the  government‘s 

10   proffered  interests  be  particularized.  For  instance,  in  Salahuddin  v. 

11   Goord,  467  F.3d  263,  275  (2d  Cir.  2006),  an  inmate  challenged  the 

12   prison’s  joint  Ramadan  services  for  Sunnis  and  Shi’ites.  The  prison 

13   argued  that  the  burden  to  the  Sunni  plaintiff  of  having  to  attend  a 

14   joint service was outweighed by the prison’s legitimate penological 

15   concerns  regarding  “security,  as  well  as  fiscal,  space,  and  staffing 

16   limitations,”  but  did  not  point  to  any  evidence  in  the  record  to 

17   support those claims. Id. at 270, 275. We vacated the grant of summary 

18   judgment  to  the  defendants,  reasoning  that  this  court  cannot 

19   “manufacture facts out of thin air” and that “it is the defendants’ duty 

20   on  summary  judgment  to  cite  record  evidence”  to  establish  that  its 

21   interest is compelling. Id. at 275. In contrast, in Jova v. Smith, 582 F.3d 

22   410  (2d  Cir.  2009)  (per  curiam),  we  held  that  the  government  had 

23   sufficiently  justified  certain  dietary  restrictions  it  imposed  on  a 
     20                                                                No. 15‐1018  

 1   practicing  Tulukeesh  inmate  who  required  a  “complex,  highly 

 2   regimented  non‐soybean‐based  vegan  diet”  only  after  the 

 3   government  submitted  “voluminous  affidavits  and  exhibits” 

 4   documenting the burdens of accommodation. Id. at 414–16. In doing 

 5   so, we made clear that “the state may not merely reference an interest 

 6   . . . to justify its actions”; “rather, the particular policy must further 

 7   this interest, and must be more than conclusory.” Id. at 415 (internal 

 8   citation and quotation marks omitted). 

 9          The DOC, citing to pre‐Holt cases, argues that the district court 

10   correctly concluded that by proffering Schattinger’s declaration it met 

11   its burden to show that it had a compelling interest in cost‐efficient 

12   food service. We disagree.  

13          At the most, the DOC’s cases and others show that courts have 

14   found a compelling government interest in reducing costs where the 

15   government submitted detailed affidavits that showed that adopting 

16   the  requested  dietary  restriction  would  significantly  increase  costs 

17   and administrative burdens. See, e.g., Curry, 616 F. App’x at 266, aff’g 

18   2013  WL 75769, at  *4,  *9  (N.D.  Cal.  Jan.  4,  2013)  (affirming  grant  of 

19   summary  judgment  where  the  record  included  specific  evidence 

20   calculating the costs of accommodating the inmate’s restrictions to be 

21   thirty  times  more  than  the  regular  cost  of  feeding  a  prisoner  and 

22   showing  that  the  closest  store  where  appropriate  food  could  be 

23   purchased  was  35  miles  away).  But  see  Moussazadeh  v.  Tex.  Depʹt  of 
     21                                                               No. 15‐1018  

 1   Criminal Justice, 703 F.3d 781, 795–96 (5th Cir. 2012) (remanding for 

 2   further factfinding as to whether there was a compelling interest in 

 3   cost savings in denying kosher meals where there was evidence in the 

 4   record that providing kosher meals to all observant prisoners would 

 5   cost  around  $88,000  a  year,  causing  the  court  to  be  “skeptical  that 

 6   saving  less  than  .05%  of  the  food  budget  constitutes  a  compelling 

 7   interest”). 

 8          The  DOC  has  not  shown  on  the  present  record  that 

 9   accommodating  Williams  would  significantly  increase  costs  and 

10   administrative  burdens.  The  record,  unlike  the  one  in  Jova,  is  not 

11   replete with “voluminous affidavits and exhibits,” 582 F.3d at 414–16, 

12   but instead includes only one declaration that claims, in a conclusory 

13   manner,  that  “[d]ue  to  fiscal  and  practical  considerations  .  .  .  the 

14   Department has determined that a [kosher vegetarian] menu will not 

15   be  provided”;  that  “[d]esignating  and  providing  a  new  kosher 

16   vegetarian food line would bring . . . challenges”; and that providing 

17   the  food  would  be  “exceedingly  burdensome  to  existing  staff  and 

18   facility  resources”  so  it  “is  not  financially  or  administratively 

19   feasible.” App’x 392–93. The DOC has not said precisely how much 

20   these  changes  would  cost  or  the  amount  of  that  cost  relative  to  the 

21   overall cost of feeding inmates. Nor has it shown the added cost, if 

22   any,  of  accommodating  Williams’s  alternative  suggestions,  such  as 

23   not  placing  foods  he  cannot  eat  on  his  tray  or  giving  him  more  of 
     22                                                                No. 15‐1018  

 1   certain foods the DOC already prepares. The DOC’s showing of what 

 2   seems  to  be  its  “marginal  interest”  in  cost‐efficiency  as  to  Williams 

 3   falls short of meeting its justification burden. Holt, 135 S. Ct. at 863. 

 4          As  was  the  case  in  Holt,  the  DOC’s  policy  is  underinclusive 

 5   because  the  DOC  accommodates  comparable  medical  dietary 

 6   restrictions.  Such  unexplained  disparate  treatment  of  “analogous 

 7   nonreligious  conduct”  leads  us  to  question  whether  the  DOC’s 

 8   interest  in  cost‐efficiency  is  as  compelling  as  it  suggests  given  that 

 9   there  is  no  evidence  that  these  medical  accommodations  have 

10   increased costs significantly or impaired efficiency. See Church of the 

11   Lukumi Babalu Aye, 508 U.S. at 546–47. Of course, the DOC might have 

12   a reasonable explanation for this evident underinclusiveness, but, to 

13   date, it has not offered one. See Knight v. Thompson, 797 F.3d 934, 944–

14   45 (11th Cir. 2015).  

15          Even if the DOC’s evidence were more detailed, it still might be 

16   inappropriate  to  accept  its  word  that  Williams’s  accommodations 

17   would be cost inefficient. See Holt, 135 S. Ct. at 866. The fact that the 

18   DOC continues to operate a kosher meal facility at Green Haven and 

19   has  since  reformed  its  system  by  providing  prepackaged  kosher 

20   meals  casts  considerable  doubt  on  the  DOC’s  claim  that  providing 

21   kosher  vegetarian  food  to  Williams  is  too  expensive  and 

22   administratively burdensome. Indeed, it appears that the systems are 

23   now  in  place  that  Schattinger  anticipated  would  be  too  costly  to 
     23                                                                  No. 15‐1018  

 1   build—namely,  systems  for  preparing  food  off  site,  individually 

 2   sealing it, and then reheating it on site. Taking the DOC at its word 

 3   under such circumstances would involve “a degree of deference that 

 4   is tantamount to unquestioning acceptance.” Id. at 864.5  

 5             To  the  extent  that  the  DOC’s  argument  is  that  Williams’s 

 6   request  is  administratively  burdensome  because  it  would  lead  to 

 7   more  requests  for  accommodation  from  inmates,  it  is  the  “classic 

 8   rejoinder of bureaucrats throughout history” rejected by the Supreme 

 9   Court  in  Holt.  Id.  at  866  (internal  quotation  marks  omitted).  In  fact, 

10   narrowing the pool of potential accommodations is what the sincerity 

11   requirement accomplishes: it ensures that accommodations are only 

12   available to the few who sincerely hold protected beliefs. Id. at 866–67 

13   (noting  that  if  prison  officials  suspect  inmates  are  using 

14   accommodations  in  bad  faith  “prison  officials  may  appropriately 

15   question whether a prisoner’s religiosity, asserted as the basis for a 

16   requested accommodation, is  authentic”); see also  Fla. Depʹt of Corr., 



           This is not to say that we would hold against a prison the efforts that it 
           5

     makes to accommodate inmates. In fact, RLUIPA provides a safe harbor for 
     prisons that remediate infringing policies. See 42 U.S.C. § 2000cc‐3(e). But 
     where a facility has demonstrated a capability to accommodate inmates but 
     chooses not to do so, we are well within bounds to consider that capability 
     when  determining  how  burdensome  accommodating  the  plaintiff  would 
     actually  be.  See  Secʹy, Fla.  Depʹt of Corr., 828 F.3d  at 1347–48 (considering 
     fact  that  department  had  previously  provided  kosher  meals  statewide 
     relevant  to  whether  current  policy  denying  kosher  food  furthered  state’s 
     compelling interest in cost containment). 
     24                                                              No. 15‐1018  

 1   828  F.3d  at  1349  (rejecting  argument  that  cutting  statewide  kosher 

 2   food service furthered state’s compelling interest in cost containment 

 3   where  record  included  evidence  that  the  department  was  not 

 4   enforcing  the  rules  of  participation  or  screening  out  insincere 

 5   applicants). 

 6          In sum, we conclude that the DOC failed to meet its burden of 

 7   showing  with  particularity  that  it  had  a  compelling  interest  in  not 

 8   accommodating Williams. 

 9          B. Least Restrictive Means 

10          The government has also failed to show that its policy of not 

11   accommodating  Williams  is  the  least restrictive means  of  achieving 

12   its stated goal of running a cost‐efficient food service program.  

13          “The  least‐restrictive‐means  standard  is  exceptionally 

14   demanding, and it requires the government to show that it lacks other 

15   means  of  achieving  its  desired  goal  without  imposing  a  substantial 

16   burden on the exercise of religion by the objecting party.” Holt, 135 S. 

17   Ct. at 864 (internal quotation marks and alterations omitted). “If a less 

18   restrictive means is available for the Government to achieve its goals, 

19   the  Government  must  use  it.”  Id.  (internal  alteration  omitted). 

20   Whether a proffered alternative is the least restrictive means is a fact‐

21   intensive inquiry. See Jova, 582 F.3d at 417 (remanding because further 

22   factfinding was required to determine whether the chosen policy was 
     25                                                           No. 15‐1018  

 1   the least restrictive means); Robinson v. Superintendent Houtzdale SCI, 

 2   693 F. App’x 111, 117 (3d Cir. 2017).   

 3         To establish that its chosen policy is the least restrictive means, 

 4   the DOC must prove that each of the inmate’s proffered alternatives 

 5   is  too  burdensome.  See  Holt,  135  S.  Ct.  at  864–65  (holding  that 

 6   defendants  “fail[ed]  to  prove  that  [inmate’s]  proposed  alternatives 

 7   would not sufficiently serve its . . . interests”). For example, in Jova, 

 8   the  Tulukeesh‐inmate  plaintiff  challenged  the  government’s  refusal 

 9   to provide him specific foods, on particular days, prepared only by 

10   Tulukeesh  adherents.  582  F.3d  at  417.  Although  we  held  that  the 

11   government was not required under RLUIPA to grant the defendant’s 

12   full dietary request, we remanded because “there [was] no indication 

13   that  the  Defendants  discussed,  let  alone  demonstrated,  why  they 

14   [could  not]  provide  an  entirely  vegetarian  menu  to  inmates  who 

15   request  it”  and  therefore  they  “did  not  demonstrate  that  the 

16   religious/meatless alternative menu was the least restrictive means of 

17   furthering their compelling administrative interests.” Id.  

18         To show that the chosen policy is the least restrictive means of 

19   furthering  the  government’s  compelling  interest,  the  government 

20   must again account for a policy’s underinclusiveness. See Holt, 135 S. 

21   Ct. at 864–66. For example, in Holt, the government failed to show that 

22   its policy preventing inmates from growing a half‐inch beard was the 

23   least  restrictive  means  where  it  already  searched  the  quarter‐inch 
     26                                                              No. 15‐1018  

 1   beards  of  inmates  with  dermatological  conditions  and  “[i]t  ha[d] 

 2   offered no sound reason why hair, clothing, and ¼–inch beards can 

 3   be searched but ½–inch beards cannot.” Id. at 864; see also Knight, 797 

 4   F.3d  at  944–45,  947  (upholding  district  court’s  judgment  for  the 

 5   department  in  case  challenging  department’s  policy  requiring  only 

 6   male  inmates  to  have  short  hair  where  department  introduced 

 7   evidence  of  specific  incidents  where  male,  but  not  female,  inmates 

 8   had used long hair to conceal contraband and infections, cut hair to 

 9   conceal identity, and grabbed hair during fights).  

10          The  DOC  here  has  not  made  this  difficult  showing.  First,  the 

11   policy’s  underinclusiveness  suggests,  as  it  did  in  Holt,  that  a  more 

12   tailored policy, less burdensome to Williams, is possible. 135 S. Ct. at 

13   866.  Specifically,  the  DOC  has  not  explained  how  the  religious 

14   exception Williams has asked for (swapping out religiously forbidden 

15   foods)  is  any  more  administratively  burdensome  than  the  medical 

16   exception  he  already  receives  (swapping  out  allergy‐producing 

17   foods).  Such  unexplained  disparate  treatment  of  “analogous 

18   nonreligious conduct” leads us to suspect that a narrower policy that 

19   burdens Williams to a lesser degree is in fact possible. See id.  

20          Second,  the  DOC  has  not  shown  that  Williams’s  proposed 

21   alternatives are not viable. See id. at 864–65. Construing Williams’s pro 

22   se district court submissions liberally, as we must, Triestman, 470 F.3d 

23   at 474, he has identified three ways the DOC could accommodate him, 
     27                                                             No. 15‐1018  

 1   each of which is potentially less restrictive than its current policy: the 

 2   DOC could (1) serve Williams a kosher vegetarian meal—whether by 

 3   establishing a kosher vegetarian line at the facility level or shipping 

 4   in  prepackaged  kosher  food;  (2)  provide  Williams  with  a  modified 

 5   version of the CAD menu, replacing items Williams cannot eat with 

 6   high‐protein  foods  or  with  other  CAD  items;  or  (3)  refrain  from 

 7   putting forbidden foods on Williams’s tray. Like the department in 

 8   Jova,  the  DOC  here  did  not  discuss,  much  less  demonstrate,  why  it 

 9   could  not,  at  least,  give  Williams  more  of  the  acceptable  food  it 

10   already prepares or stop serving him foods he cannot eat. See 582 F.3d 

11   at 417. Moreover, it seems that Williams’s request that he be served a 

12   full  kosher  vegetarian  meal  could  be  no  more  than  minimally 

13   burdensome given the DOC’s new ability to make kosher‐compliant 

14   substitutions. Just how restrictive these alternatives are, however, is a 

15   fact question that is better left for the district court to consider in the 

16   first instance. See id. 

17          For these reasons, the DOC has not satisfied its burden under 

18   RLUIPA,  and  the  district  court  erred  in  granting  it  summary 

19   judgment.  Because  fact  questions  remain  as  to  whether  the  DOC’s 

20   interest is compelling and its means are the least restrictive, in light of 

21   Williams’s suggested alternatives, we remand for further factfinding. 

22   See id. 
     28                                                              No. 15‐1018  

 1          We would be remiss not to express our disappointment with 

 2   the  DOC’s  approach  to  litigating  this  case.  It  has  been  seven  years 

 3   since  Williams  initially  filed  his  complaint.  During  that  time,  the 

 4   record indicates that every day, three meals a day, Williams has been 

 5   forced to cobble together sufficient food to eat while adhering to his 

 6   protected religious diet. Meanwhile, the DOC failed to file a brief that 

 7   grappled  with  Williams’s  argument  about  how  Holt  impacted  the 

 8   RLUIPA analysis, thereby prolonging this case. In situations like this, 

 9   we would have to be naïve to overlook that it is in the government’s 

10   interest to wage a war of attrition that draws out judicial proceedings 

11   until the plaintiff‐inmate is released and the case is mooted. Now that 

12   the  applicable  standard  has  been  clarified,  we  look  forward  to  a 

13   speedy resolution of this dispute.  


14                                CONCLUSION 

15          We  therefore  VACATE  the  district  court’s  grant  of  summary 

16   judgment on Williams’s claim for injunctive relief, and REMAND for 

17   further proceedings consistent with this opinion. The DOC’s motion 

18   to vacate judgment and remand is DENIED as moot.  

19